*954OPINION.
Love :
The issues herein presented are purely those of law. Each of the contentions of the petitioners has been heretofore fully considered and decided by this Board.
In Melville G. Thompson, 10 B. T. A. 25, we held that depletion on the basis of discovery value may not be taken as a deduction by those who acquired by gift in 1921 an interest in an oil lease on a proven tract. The gift in the case at bar was made and received on or about August 1, 1922, but the provisions of the Revenue Act of 1921 were still in full force and effect. We hold for the respondent on this issue.
In Magdaline McKinney et al., 16 B. T. A. 804, we held that the basis for the computation of the allowance for depletion of an oil lease acquired by gift subsequent to December 31, 1920, is, under the provisions of the Revenue Act of 1921, the fair market value of the property at the date of the gift. Following Magdaline McKinney, supra, we hold for the petitioner upon this issue.
In accordance with our findings of fact, we hold that at the date of the gift, on or about August 1, 1922, the fair market values of the respective interests of these petitioners in the amounts of oil reserves in the Gulf-Scarbrough and the Barngrover wells were as follows:
Lemuel Scarbrough-$25,457.87
J. W. Scarbrough-- 16,971.91
Mrs. J. W. Scarbrough- 16,971. 91
The taxes of these petitioners will be recomputed in accordance with this opinion.

Judgment will be entered v/nder Bule 50.